Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 4, 2020

                                     No. 04-19-00702-CR

                                  Jesse Gregory NARVAIZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR0351
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER

        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due May 18,
2020.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2020.




                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court